DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
An amendment filed on 24 August 2022 is acknowledged. Claims 1-3 are amended. Claims 1-7 are pending and are presented for examination on the merits.
In response to the amendment filed on 24 August 2022, the objections to the claims are withdrawn, a rejection under 35 USC 112(b) is added, and the rejections under 35 U.S.C. 102(a)(1) are maintained with modification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6 and 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 recites the limitation "the steroid hormone." There is insufficient antecedent basis for this limitation because claim 1 introduces the limitation "a steroid hormone" twice.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hauser ("Development of a liquid chromatography–tandem mass spectrometry method for the determination of 23 endogenous steroids in small quantities of primate urine," J. Chromatogr. B 2008, IDS; previously relied upon).
Regarding claims 1-7, Hauser discloses a standard calibration solution ("mix standard" after dilution to 0.1-1000 ng/mL, page 102, last sentence of first para.; section 2.8.1, page 104; Table 2, page 107) for forming a calibration curve (section 2.8.1, page 104) for quantitative measurement of a steroid hormone (abstract), the standard calibration solution comprising: 
water (dilution with 30% acetonitrile with water, page 102, last sentence of first para.); 
a non-alcoholic solvent that is acetonitrile and that is mixed with the water (dilution with 30% acetonitrile with water, page 102, last sentence of first para.;); and 
a steroid hormone that is fat soluble and is testosterone (Testosterone and/or Internal standard d3-Testosterone (page 102, first para.; Table 2);
a content of the non-alcoholic solvent being 20% by volume or more and 40% by volume or less (dilution of 10 µg/mL in methanol with 30% acetonitrile in water to provide 0.1-1000 ng/mL, page 102, last sentence of first para.).
the standard calibration solution being used in the quantitative measurement using a mass spectrometry device (section 2.3, page 102; section 2.8.1, page 104).
Hauser discloses that "A mix standard was prepared at 10 µg /mL in methanol and diluted to give working solutions at 0.1–1000 ng/mL with 30% acetonitrile in water" (page 102, last sentence of first para.). Accordingly, the initial volume of methanol was diluted 10-fold to provide a 1000 ng/mL working solution and diluted 10,000-fold to provide a 0.1 ng/mL working solution. Consequently, Hauser's working solutions at 0.1–1000 ng/mL range in volume from 10% to 0.01% methanol, with the remainder of the 90% - 99.99% volume being 7:3 water:acetonitrile. This means that the volume of 1000 ng/mL working solution is 10% methanol, 63% water, and 27% acetonitrile, and the other working solutions have lower amounts of methanol, to as little as 0.1% methanol in the 0.1 ng/mL working solution. Claim 1 uses the inclusive transitional term "comprising," which does not exclude additional, unrecited elements such as 10%-0.1% methanol.
Regarding the limitation "A standard calibration solution for forming a calibration curve for quantitative measurement of a steroid hormone in serum or plasma," it is noted that a preamble is generally not accorded any patentable weight where it merely recites the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Moreover, the preamble recites an intended use of the claimed composition, and the Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).

Response to Arguments
Applicant's arguments filed on 24 August 2022 have been considered and are not fully persuasive.
Applicant argues that "amended independent claim 1 is now directed specifically towards forming a calibration curve for quantitative measurement of a steroid hormone in serum or plasma."
The examiner respectfully disagrees. Claims 1-7 are composition claims, not process claims. The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). Accordingly, even though Hauser discloses use of the composition to develop a calibration curve for the measurement of a steroid hormone in urine rather than serum or plasma, the claimed composition is the same and therefore the claims are anticipated.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043. The examiner can normally be reached M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHELLE ADAMS/Examiner, Art Unit 1797                

/JENNIFER WECKER/Primary Examiner, Art Unit 1797